Exhibit 10.3
EXECUTION VERSION
AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
          AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT,
dated as of August 12, 2011 (this “Amendment No. 1”), by and among VALEANT
PHARMACEUTICALS INTERNATIONAL, a Delaware corporation (“Borrower”), Goldman
Sachs Lending Partners LLC, as Administrative Agent (“Administrative Agent”),
Swing Line Lender and Collateral Agent under the Credit Agreement (as defined
below), and the Requisite Lenders.
W I T N E S S E T H:
          WHEREAS, the Borrower, Valeant Pharmaceuticals International, Inc.,
the Administrative Agent, the Guarantors party thereto from time to time and
each lender from time to time party thereto (the “Lenders”) have entered into an
Amended and Restated Credit and Guaranty Agreement, dated as of August 10, 2011
(the “Credit Agreement”) (capitalized terms not otherwise defined in this
Amendment No. 1 have the same meanings as specified in the Credit Agreement);
          WHEREAS, on the date hereof, the Borrower, the Administrative Agent
and the Requisite Lenders (as defined in the Credit Agreement) desire to amend
the Credit Agreement as described in this Amendment No. 1;
          WHEREAS, pursuant to Section 10.5 of the Credit Agreement, the consent
of the Requisite Lenders (as defined in the Credit Agreement) is required for
the effectiveness of this Amendment No. 1; and
          WHEREAS, the Administrative Agent, the Collateral Agent, the Borrower
and the other Lenders signatory hereto are willing to so agree, subject to the
conditions set forth herein.
          NOW, THEREFORE, in consideration of the premises and for other good
and valuable consideration, the sufficiency and receipt of all of which is
hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Amendment.
          The Credit Agreement is hereby amended by deleting the last paragraph
of Section 6.4 and replacing it in the entirety with the following:
“Notwithstanding anything else in this Agreement to the contrary, Parent and
Borrower shall not be permitted to make any Restricted Junior Payment pursuant
to Section 6.4(g) or (h) at any time Term Loan Commitments or Term Loans are
outstanding under this Agreement, other than Restricted Junior Payments in an
aggregate amount not exceeding $150,000,000 (it being understood that for
purposes of this Section 6.4, any Restricted Junior Payment in the form of the
repurchase of shares shall be deemed made on the trade date for such repurchase
of shares (and not, for the avoidance of doubt, on the settlement date)).”

 



--------------------------------------------------------------------------------



 



SECTION 2. Effectiveness. This Amendment No. 1 shall become effective on and as
of the date (such date the “Effective Date”) on which this Amendment No. 1 shall
have been executed and delivered by (A) the Borrower, (B) Lenders constituting
the Requisite Lenders under Section 10.5 of the Credit Agreement, and (C) the
Administrative Agent.
SECTION 3. Amendment, Modification and Waiver.
          This Amendment No. 1 may not be amended, modified or waived except in
accordance with Section 10.5 of the Credit Agreement.
SECTION 4. Reference to and Effect on the Credit Agreement and the Credit
Documents.
          On and after the Effective Date, each reference in the Credit
Agreement or any other Credit Document to “this Agreement,” “hereunder,”
“hereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement, as amended by this Amendment No. 1.
SECTION 5. Entire Agreement.
          This Amendment No. 1, the Credit Agreement and the other Credit
Documents constitute the entire agreement among the parties hereto with respect
to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties hereto
with respect to the subject matter hereof. Except as expressly set forth herein,
this Amendment No. 1 shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of any party
under, the Credit Agreement, nor alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. It is understood and agreed that each
reference in each Credit Document to the Credit Agreement, whether direct or
indirect, shall hereafter be deemed to be a reference to the Credit Agreement as
amended hereby and that this Amendment No. 1 is a Credit Document.
SECTION 6. Governing Law.
          THIS AMENDMENT NO. 1 AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. SECTION 10.15 OF THE CREDIT
AGREEMENT IS HEREBY INCORPORATED BY REFERENCE INTO THIS AMENDMENT NO. 1 AND
SHALL APPLY HERETO.
SECTION 7. Severability.
          In case any provision in or obligation hereunder shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.
SECTION 8. Counterparts.
          This Amendment No. 1 may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.
Delivery of an executed counterpart to this Amendment No. 1 by facsimile
transmission or other electronic transmission shall be effective as delivery of
a manually signed counterpart of this Amendment No. 1.

-2-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the undersigned has caused its duly
authorized officer to execute and deliver this Amendment No. 1 as of the date
first written above.

            VALEANT PHARMACEUTICALS INTERNATIONAL

      By:   /s/ Philip W. Loberg       Name:   Philip W. Loberg       Title:  
SVP, Group Financial Controller    

S-1



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS LENDING PARTNERS LLC,
individually as Administrative Agent, Collateral Agent
and Swing Line Lender

      By:   /s/ Robert Ehudin       Name:   Robert Ehudin       Title:  
Authorized Signatory    

S-2



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS BANK USA, as a Lender.

      By:   /s/ Robert Ehudin       Robert Ehudin        Authorized Signatory   
         

S-3